SCHEDULE E
ASSET PURCHASE AGREEMENT

THIS  AGREEMENT is dated for reference the 29th day of June, 2011.

BETWEEN:

KUNEKT CORPORATION, a corporation governed by the laws of the State of Nevada
and having an office at Unit 1, 12/F International Commerce Centre, 1 Austin
Road West, Kowloon, Hong Kong

(“Kunekt”)

AND:

YA ZHU SILK, INC., a corporation governed by the laws of the State of Nevada and
having an office at 112 North Curry Street, Carson City, Nevada, USA 89703

(“YaZhu”)

 

WHEREAS:




A.

On June 29, 2011, Kunekt, YaZhu, AMS-INT Asia Limited, Matt Li, Fengrui Yue,
Beijing Yiyueqiji Science and Technology Development Ltd. Inc., Guangzhou Xinwei
Communications Technology Ltd. Inc. and Mark Bruk entered into a Master Amending
Agreement (the “Master Agreement”);



B.

Pursuant to the Master Agreement, Kunekt wishes to sell all of its assets (the
“Assets”) to YaZhu in consideration of the issuance of 2,480,000 shares of
common stock of YaZhu (each, a “YaZhu Share”) pursuant to the Master Agreement;
and



C.

The sale of the Assets is subject to Kunekt obtaining approval from its
shareholders for the sale of the Assets (“Shareholder Approval”).

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises and
mutual covenants and agreements hereinafter set forth, the parties hereto agree
as follows:



1.

Sale of Assets



1.1

On the basis of the terms and conditions set out herein, Kunekt hereby sell and
transfer the Assets to YaZhu and YaZhu hereby agrees to purchase and accept the
Assets from Kunekt effective on the Closing Date (as defined herein).



1.2

The aggregate purchase price for the Assets is the issuance of 2,480,000 YaZhu
Shares to Kunekt on the Closing Date (as defined herein).











--------------------------------------------------------------------------------

- 2 -






1.3

The closing of the transaction contemplated by this Agreement shall take place
at Hong Kong on the date that is the later of (i) five business days after
Kunekt receive Shareholder Approval, or (ii) five business days after the date
that AMS-INT Asia Limited, Beijing Yiyueqiji Science and Technology Development
Ltd. Inc. and Guangzhou Xinwei Communications Technology Ltd. Inc. provide YaZhu
with the information necessary and in the proper form to file a Current Report
on Form 8-K that contains Form 10 information about YaZhu after the acquisition
of AMS-INT Asia Limited, as required by Item 2.01(f) of Form 8-K, including the
consolidated audited financial statements for AMS-INT Asia Limited, Beijing
Yiyueqiji Science and Technology Development Ltd. Inc. and Guangzhou Xinwei
Communications Technology Ltd. Inc., or (iii) such other date as the parties
hereto mutually agree (the “Closing Date”).



1.4

On the Closing Date, Kunekt shall execute and deliver to YaZhu all such bills of
sale, assignments, instruments of transfer, deeds, assurances, consents and
other documents as shall be necessary to effectively transfer the Asset to
YaZhu, free and clear of all pledges, liens, charges, security interests,
leases, title retention agreements, mortgages, options, adverse claims or
encumbrances of any kind or character whatsoever (an “Encumbrance”), or any
contract to create any of the foregoing, unless such Encumbrance is permitted by
YaZhu.



1.5

In addition to any other rights Kunekt might have under any other agreement, if
the YaZhu Shares issued pursuant to this Agreement are not registered pursuant
to an effective Registration Statement (as defined in the Registration Rights
Agreement, which is attached as Schedule “C” to the Master Agreement) within 240
days of the Closing Date, YaZhu shall execute and deliver to Kunekt all such
bills of sale, assignments, instruments of transfer, deeds, assurances, consents
and other documents as shall be necessary to effectively transfer the Asset to
Kunekt, free and clear of all Encumbrances, or any contract to create an
Encumbrance, unless such Encumbrance is permitted by Kunekt.



2.

Condition Precedent



2.1

The obligation of Kunekt to complete the transactions contemplated by this
Agreement are subject to Kunekt receiving Shareholder Approval.



2.2

Kunekt shall use commercially reasonable efforts to obtain Shareholder Approval
in a timely manner.



3.

Representations and Warranties



3.1

Kunekt represents and warrants to YaZhu that:



(a)

Kunekt is a company duly organized, validly existing and in good standing under
the laws of the State of Nevada and has full power and authority to enter into
and perform its obligations under this Agreement;











--------------------------------------------------------------------------------

- 3 -






(b)

Kunekt owns, possesses and has good marketable title to the Assets free and
clear of all mortgages, liens, charges, pledges, security interests,
encumbrances and other claims;



(c)

the execution and delivery by Kunekt of this Agreement and the performance by
Kunekt of its obligations hereunder, has been duly authorized by all necessary
action on the part of Kunekt and no further authorization is or was necessary
therefore, and does not and will not conflict with or result in a breach of its
organizational documents, any law applicable to or binding on Kunekt, or any
contractual restriction binding on or affecting Kunekt; and



(d)

this Agreement has been duly executed and delivered by Kunekt, and this
Agreement constitutes legal, valid and binding obligations of Kunekt enforceable
against it in accordance with its terms, subject only to:



(i)

any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally, and



(ii)

general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).



3.2

YaZhu warrants and represents to Kunekt that YaZhu has the authority to enter
into this Agreement and to purchase the Assets in the manner contemplated by
this Agreement.



4.

Arbitration



4.1

If any controversy, dispute, claim, question or difference arises with respect
to this Agreement or its performance, enforcement, breach, termination or
validity, the matter will be settled or resolved according to the arbitration
provisions set forth in this Section 4.  



4.2

Any matter in dispute hereunder will be determined by a single arbitrator to be
appointed by the Parties.



4.3

Any Party may refer any such matter to arbitration by written notice to the
other Parties and, within fifteen (15) Business Days after receipt of such
notice, the Parties will agree on the appointment of an arbitrator. No person
will be appointed as an arbitrator hereunder unless such person agrees in
writing to act.



4.4

If the Parties cannot agree on a single arbitrator as provided in Section 4.2,
or if the person appointed is unwilling or unable to act, any Party may submit
the matter to arbitration before a single arbitrator in accordance with the
International Commercial Arbitration Act (British Columbia) (in this Section 4,
the “Act”).



4.5

Except as specifically provided in this Section 4, an arbitration hereunder will
be conducted in accordance with the Act. The arbitrator will fix a time and
place in Vancouver, British Columbia for the purpose of hearing the evidence and
representations of the Parties and he will preside over the arbitration and
determine all questions of











--------------------------------------------------------------------------------

- 4 -




procedure not provided for under such Act or this .  After hearing any evidence
and representations that the Parties may submit, the arbitrator will make an
award and reduce the same to writing and deliver one copy thereof to each of the
Parties.  The decision of the arbitrator will be made within forty-five (45)
days after his appointment, subject to any reasonable delay due to unforeseen
circumstances.  The expense of the arbitration will be paid as specified in the
award.  The award of the single arbitrator will be final and binding upon each
of the Parties.



5.

Miscellaneous



5.1

YaZhu acknowledges that:



(a)

this Agreement was prepared by Clark Wilson LLP for Kunekt;



(b)

Clark Wilson LLP received instructions from Kunekt and does not represent YaZhu;



(c)

YaZhu has been requested to obtain his own independent legal advice on this
Agreement prior to signing this Agreement;



(d)

YaZhu has been given adequate time to obtain independent legal advice;



(e)

by signing this Agreement, YaZhu confirms that he fully understands this
Agreement; and



(f)

by signing this Agreement without first obtaining independent legal advice,
YaZhu waives his right to obtain independent legal advice.



5.2

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.



5.3

Words imparting the singular number include the plural and vice-versa and words
imparting gender include the masculine, feminine and gender neutral as the
context requires.



5.4

If one or more provisions contained in this Agreement shall be invalid, illegal
or unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions hereof shall not be affected or
impaired thereby.



5.5

Any additional covenants, conditions, or agreements set forth in writing and
attached hereto whether at the commencement of the said term or at any
subsequent time and signed by the parties hereto will be read and construed
together with and will form part of this Agreement.











--------------------------------------------------------------------------------

- 5 -






5.6

The Parties will execute and deliver all such further documents, do or cause to
be done all such further acts and things, and give all such further assurances
as may be necessary to give full effect to the provisions and intent of this
Agreement.



5.7

Unless otherwise provided, all dollar amounts referred to in this Agreement are
in lawful money of United States.



5.8

No amendment or waiver of any provision of this Agreement, nor any consent to
any departure by the parties therefrom, shall in any event be effective unless
the same shall be in writing and signed by the other party, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.



5.9

Except as otherwise expressly provided herein, all notices, requests, demands,
directions and communications by one party to the other shall be sent by
facsimile or similar means or recorded communication or hand delivery, and shall
be effective when hand delivered or, in the case of facsimile or similar means
of recorded communication, when received.



5.10

No failure on the part of Kunekt or YaZhu to exercise, and no delay in
exercising, any right under this Agreement shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.



5.11

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Nevada and shall be treated in all respects as a Nevada
contract. The parties hereby submit to the exclusive jurisdiction of the courts
of competent jurisdiction of the State of Nevada in any proceedings hereunder.



5.12

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns, and neither party
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the other, which consent may not be
arbitrarily withheld.



5.13

Time shall be of the essence hereof.











--------------------------------------------------------------------------------

- 6 -






5.14

This Agreement may be executed in counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date first above written.




SIGNED, SEALED and DELIVERED by KUNEKT CORPORATION in the presence of:







Signature





Print Name




Address




Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)

KUNEKT CORPORATION




Per: /s/ Mark Bruk




        MARK BRUK




        Authorized Signatory

SIGNED, SEALED and DELIVERED by        YA ZHU SILK, INC. in the presence of:









Signature





Print Name




 Address




Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)

YA ZHU SILK, INC.



Per: /s/ Ya Zhu



        YA ZHU




        Authorized Signatory












